PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On December 4, 2004, Stanley Lester was driving north on County Route 3/5, near Mud Fork, in McDowell County when his truck drove into overflowing water and icy mudslides in the road, causing Mr. Lester to lose control of the vehicle. The vehicle swerved and flipped over before it came to rest on the side of the hill next to the road. Mr. Lester died as a result of injuries caused by this accident.
2. Claimant alleges that the accident was the result of respondent’s failure to properly maintain the ditch lines and culvert along the road, resulting in excess water on the road at the time of the accident. Claimant asserts that the ditches and culvert along the road had been a problem since a flood which occurred in 2001 or 2002. Claimant states that respondent had received complaints regarding the condition on the road, but failed to repair and maintain the culvert in a timely manner.
3. For the purposes of settlement, respondent acknowledges liability for this incident.
4. The parties agree that $85,000.00 is a fair and reasonable amount to settle this claim.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of County Route 3/5 on the date of this incident; that Mr. Lester’s death was a direct and proximate result of respondent’s negligence in failing to repair and maintain the ditch lines and culvert along the road; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery in this claim.
Accordingly, the Court is of the opinion to and does make an award in the amount of $85,000.00.
Award of $85,000.00.